Citation Nr: 1426070	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

Entitlement to an initial rating in excess of 10 percent for residuals, right shoulder rotator cuff surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran served on active duty from November 1986 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and February 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In the September 2008 substantive appeal, the Veteran requested a hearing before the Board.  A hearing was scheduled for June 2010, and the Veteran was notified of the hearing date.  The Veteran did not appear for the hearing.  Absent good cause explanation or attempt to reschedule the hearing, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2012). 

The Board previously remanded this matter for additional development in June 2012.  The development included affording the Veteran a VA examination.  The Board is satisfied that there has been substantial compliance with the remand directives set out in June 2012.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to July 18, 2012, the Veteran's residuals, right shoulder rotator cuff surgery (right shoulder disability) was manifested by limited motion, pain, weakness and stiffness, with flexion of the arm limited to 170 degrees at worst and abduction of the arm limited to 170 degrees at worst.

2.  From July 18, 2012, the Veteran's right should disability more nearly approximated limitation of motion of the right arm at shoulder level.  





CONCLUSIONS OF LAW

1.  For the initial rating period prior to July 18, 2012, the criteria for a rating higher than 10 percent for right shoulder disability have not been met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5201-5024 (2013).

2.  From July 18, 2012, the criteria for a 20 percent rating, but no higher, for a right shoulder disability are met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

Here, December 2005 and March 2006 letters addressed the notice elements for a service connection claim.  Because the appeal stems from the Veteran's disagreement with the initial ratings following the grant of service connection for a right shoulder disability, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court or Veterans Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  VA provided the Veteran with an examination in July 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2012 examination obtained in this case is adequate, as it was predicated on a review of the claims file, contained a description of the history of the disability at issue, and provided detailed findings regarding the severity of the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the relevant records, and has provided an adequate examination to the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002).

Initial Rating for Right Shoulder Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor. 
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.   Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability ratings to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. 
38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

An August 2006 rating decision granted service connection for residuals of right shoulder rotator cuff surgery and assigned a 10 percent evaluation from October 2005.  

Disabilities of the shoulder and arm are rated according to criteria set forth at Diagnostic Codes 5200 through 5203.  The examination reports in this case indicate that the Veteran is right-hand dominant; therefore, the criteria pertaining to the major extremity are applicable.  38 C.F.R. § 4.69 (2013). 
 
The Veteran's right shoulder disability is rated according to Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula.  A 10 percent rating is assignable for malunion of the clavicle and scapula and for nonunion of the clavicle and scapula without loose movement.  A 20 percent rating is assignable for nonunion of the clavicle and scapula with loose movement.  A 20 percent rating is assignable for dislocation of the clavicle and scapula.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Diagnostic Code 5201 provides that a 20 percent rating is assignable for limitation of motion of the major arm at shoulder level.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent disability rating.  A 40 percent rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Normal ranges of upper extremity motion are defined by VA regulation as follows: forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. §4.71, Plate I.

Both measurements of forward flexion and abduction are relevant to determine range of motion in the affected shoulder, for purpose of applying Diagnostic Code 5201.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

A private medical record dated in June 2006 reflects that the Veteran reported shoulder and right arm pain.  A physician noted a history of chronic right shoulder pain for several years.  The Veteran had full range of motion of the right shoulder with popping and cracking with elevation of the shoulder.  The Veteran had pain with some positions of impingement.  The Veteran was diagnosed with impingement syndrome of the right shoulder, with ongoing right shoulder pain.  

The Veteran had a VA examination in June 2006.  The examiner noted a history of right rotator cuff surgery in October 1989, that was progressively worse since onset.  The Veteran reported that he had steroid injection one year prior, which provided relief lasting only a few days.  The Veteran reported that he limited the use of his right shoulder on days off of his job.  He reported that he was laid off from his job at an oil refinery because he could not do his job due to pain in his right shoulder.  The report noted that the joint symptoms included instability, pain, stiffness and weakness and episodes of subluxation or dislocation daily or more often.  

Physical examination showed flexion of the right shoulder to 180 degrees, with pain starting at 170 degrees.  Abduction was to 180 degrees with pain at 170 degrees.  The Veteran had external rotation to 90 degrees, with pain at 85 degrees.  He had internal rotation of the right shoulder to 90 degrees.  There was no additional loss of motion on repetitive use.

Upon VA examination in July 2012, the Veteran had flexion of the right shoulder to 140 degrees, with pain beginning at 90 degrees.  He had abduction to 155 degrees with pain at 120 degrees.  With repetition of range of motion, the Veteran had flexion to 140 degrees and abduction to 155 degrees. 

The examiner indicated that the functional loss of the shoulder was less movement than normal.  The Veteran did not have additional functional loss following repetitive use testing.  Muscle strength testing showed 5/5 for abduction and flexion of the right shoulder.  The examiner that the Veteran did not have ankylosis of the glenohumeral articulation, an AC joint condition or any other impairment of the clavicle or scapula.  The examiner indicated that the Veteran's condition would limit physically demanding occupations that would require repetitive overhead motions or heavy lifting.  The examination report noted that the Veteran worked for an oil refinery.  The Veteran reported that he avoided doing motions, pulling or lifting with the right shoulder as much as possible.  The examiner noted that the Veteran did not have ankylosis, recurrent dislocation of the shoulder or impairment of the clavicle or scapula.  

The Board finds that the criteria for a higher initial rating in excess of 10 percent were not met during the initial rating period prior to July 18, 2012.  The evidence prior to July 18, 2012 does not show that the Veteran's range of motion of the right shoulder was limited to shoulder level, even considering functional impairment.  Accordingly,  a higher disability rating cannot be assigned under Diagnostic Code 5201.  The Board has considered other criteria pertaining to the arm and shoulder and finds that they do not provide a basis for a higher initial rating prior to July 18, 2012, as the evidence does not show ankylosis of the scapulohumeral articulation, impairment of the humerus, or nonunion of the clavicle or scapula with loose movement.  

The Board has considered whether a higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.  The June 2006 VA examination reflects that there was no additional limitation of motion with three repetitions of movement during the VA examination that was related to pain, fatigue, incoordination, weakness or lack of endurance.   Upon VA examination in June 2006, the Veteran had painful motion at 170 degrees of abduction and 85 degrees of external rotation.  Thus, the range of motion findings for the period prior to July 18, 2012 do not more nearly approximate the criteria for a rating in excess of 10 percent, even when painful motion is considered.  As such, the Board finds that a higher rating is not warranted under the DeLuca criteria and section 4.59.  See DeLuca, 8 Vet. App. at 206-07; see also 38 C.F.R. 
§§ 4.40 , 4.45, 4.59.

The Board finds that the criteria for a 20 percent rating were met as of July 18, 2012.  In this regard, upon VA examination in July 2012, the Veteran had flexion of the right shoulder to  140 degrees, with pain at 90 degrees.  When painful motion is considered, the flexion shown in July 2012 more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5201.  Accordingly, the Board finds that a 20 percent rating, but no higher, is warranted from July 18, 2012.  The Board finds that the criteria for a rating in excess of 20 percent for the Veteran's right shoulder disability have not been met at any point during the appeal, as the evidence does not show  limitation of motion of the arm to 25 degrees from the side, malunion of the humerus, recurrent dislocation of the scapulohumeral joint or ankylosis of the scapulohumeral articulation.  

In sum, the Board finds that the criteria for rating in excess of 10 percent were not met during the initial rating period prior to July 18, 2012.  The Board finds that the criteria for a 20 percent rating, but no higher, were met from July 18, 2012.  As the preponderance of the evidence is against the claim for an initial compensable rating for a right shoulder disability for the period prior to July 18, 2012 the claim must be denied as to that period.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1)  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's shoulder disability.  The criteria consider the Veteran's limitation of motion and functional impairment.  Because the schedular rating criteria are adequate to rate the Veteran's disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  Consequently, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).

Entitlement to a total disability rating based on individual unemployability (TDIU), is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows the Veteran is currently employed, thus any development or consideration under Rice is therefore not appropriate 










ORDER

Prior to July 18, 2012, an initial rating in excess of 10 percent for a right shoulder disability is denied.

From July 18, 2012, a 20 percent rating is granted for a right shoulder disability, subject to regulations governing the payment of monetary benefits.  



____________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


